This action was commenced in the district court of Garvin county, by the plaintiffs in error, Clayton et al., against the defendants in error, Trimmer, as Treasurer, et al., who will be referred to as they appeared in the district court. In their petition plaintiffs ask for an injunction against the defendants, who were the treasurer and sheriff of the county, alleging that the sheriff had issued an unlawful tax warrant against their property, and had placed the same in the hands of the sheriff, and had directed the sheriff to collect the amount of the warrant, *Page 245 
together with the penalty and costs, praying for an injunction. The defendants filed a demurrer, which was sustained by the court, from which the plaintiffs have appealed.
Transcript of the proceedings was filed in this court September 14, 1912. Defendants waived service and entered their appearances; but neither of the parties have filed briefs, nor has there been an application for an extension of time. Therefore, under rule No. 7 of this court (38 Okla. vi, 137 Pac. ix), we recommend the appeal be dismissed for want of prosecution.
By the Court: It is so ordered.